DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 10 June 2022 and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12 September 2022 been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 11, 13-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciammaichella, et al. EP 0979853 A1 (“Ciammaichella”)(copy provided herewith) in view of Raykovitz et al., US 4,704,110 (“Raykovitz”)(both reference newly cited).  The Glossary of Wax Terminology published online by the C.J. Robinson Company (“Robinson”) (previously cited) available online at https://www.cjrobinson.com/glossary-of-wax-terms and accessed online on 27 May 2022 is relied upon as an evidentiary reference for claims 1-3, 11, 13-18, and 21.
Regarding claims 1, 2, 11, and 15, Ciammaichella discloses a hot melt adhesive composition comprising from 50 to 80 wt% of a microcrystalline wax and from 5 to 25 wt% of a styrene block copolymer [abstract, 0081, 0082, claims 4 and 7].  The adhesive composition is useful for producing disposable absorbent articles such as sanitary napkins [abstract]. The range of amounts of wax and styrene block copolymer taught by Ciammaichella overlap, and therefore render obvious, the ranges of amounts of wax and styrene block copolymer recited in claims 1 and 15 (see MPEP 2144.05). Ciammaichella teaches that the composition may be free of plasticizing oil (i.e. liquid plasticizer) and tackifying resin (i.e. tackifying agent) (claim 4).
Ciammaichella is silent regarding the congealing point of the microcrystalline wax.
Raykovitz discloses a hot melt adhesive composition comprising a styrene block copolymer and a wax (abstract, col. 1 lines 45-62, col. 3 lines 3-11).  The wax may be a microcrystalline wax having a melting point of from 54 to 110 °C (col. 3 lines 3-11).
The adhesive composition is suitable for producing sanitary napkins (abstract, claims 1 and 9). 
Ciammaichella and Raykovitz are both directed towards hot melt adhesive compositions that are useful for producing sanitary napkins and which comprise a styrene block copolymer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the microcrystalline wax having a melting point of from 54 to 110 °C taught by Raykovitz in the adhesive composition of Ciammaichella because it was art recognized to be a suitable microcrystalline wax for styrene block copolymer based adhesive compositions used in producing sanitary napkins (see MPEP 2144.07).  
The microcrystalline wax in the adhesive composition of modified Ciammaichella would have had a melting point of from 54 to 110 °C.  Robinson serves as evidence that the congealing point of a wax is an established temperature that is 2 to 3 degrees below the melting point (page 2 – under “Congealing/freezing point”).  As such, modified Ciammaichella reasonably teaches an adhesive composition comprising a wax having a congealing point ranging from 51 to 108 °C which overlaps, and therefore renders obvious, the congealing point range recited in claims 1 and 15 (see MPEP 2144.05).
Regarding claim 3, modified Ciammaichella does not teach or suggest that the adhesive composition is required to comprise any additional polymer components.  As such, modified Ciammaichella reasonably teaches or suggests a composition wherein the styrene block copolymer is the only polymer component.  It is noted that Ciammaichella teaches a styrene block copolymer content of 5 to 25 wt% which renders obvious the claimed total polymer content.
Regarding claim 13, Ciammaichella teaches that the adhesive composition has an elongation at break of at least 400% [0077] which renders obvious the claimed elongation range.
Regarding claim 14, Ciammaichella teaches that the adhesive composition has an elongation at break of at least 400% [0077] which renders obvious the claimed elongation range. Ciammaichella is silent regarding the maximum tensile stress of the adhesive composition. However, it is noted that the teachings of modified Ciammaichella encompasses hot melt composition which are identical or substantially identical to the hot melt composition claimed and disclosed by Applicant in terms of the amount and species of styrene block copolymer, wax, and tackifying agent. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation the disclosure of modified Ciammaichella encompasses hot melt compositions which intrinsically exhibit the claimed maximum tensile stress properties (see MPEP 2112V).
Regarding claims 16 and 21, as is noted above, modified Ciammaichella teaches an adhesive composition comprising the claimed styrene block copolymer and wax component in amounts which render obvious the claimed range of amounts. Ciammaichella also teaches forming a sanitary napkin using the disclosed adhesive wherein the adhesive bonds a top sheet to a microporous film substrate [0065, 0068, Fig.1].  The sanitary napkin comprises an absorbent core which effectively become secured to the topsheet by virtue of being disposed between the topsheet and microporous film substrate which are bonded together by the adhesive.
Regarding claim 17, modified Ciammaichella does not teach or suggest that the absorbent core of the disclosed sanitary napkin is required to comprise fluff.  On the contrary, Ciammaichella teaches using tissue as an alternative to fluff [0051].
Regarding claim 18, modified Ciammaichella does not teach or suggest that the adhesive composition is required to comprise any additional polymer components.  As such, modified Ciammaichella reasonably teaches or suggest a composition wherein the styrene block copolymer is the only polymer component.  It is noted that Ciammaichella teaches a styrene block copolymer content of 5 to 25 wt% which renders obvious the claimed total polymer content.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ciammaichella in view of Raykovitz as applied to claim 1 above, and further in view of the Universal Selector website available online at https://adhesives.specialchem.com/product/p-rextac-rextac-apao-2730?gclid=cj0KCQjwaUBhCIARIsALbkjSbuKHDFwLoyFaOI2LafrDvnDSj8uOZjGY5SABlji72qMsvddM4tZgaAr2AEALw_wcb on 8 June 2016 (“Universal Selector”)(previously cited).
Regarding claims 5 and 6, as is described above, modified Ciammaichella teaches an adhesive composition which renders obvious the claimed adhesive composition.  In addition, Ciammaichella teaches that the composition may comprise up to 25 wt% of an atactic polyolefin (i.e. an amorphous polyolefin) [0082].
Ciammaichella is silent regarding the composition comprising a polypropylene based polymer.
Universal Selector discloses an amorphous butene-1/propylene copolymer sold under the tradename REXtac 2730 which is suitable for use in hot melt adhesive compositions and which provides inherent moisture resistance, chemical resistance, and inherent tackiness (page 1 – first paragraph).
Ciammaichella and Universal Selector are both directed towards hot melt adhesive compositions comprising an amorphous polyolefin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the REXtac 2730 disclosed by Universal Selector as the amorphous polyolefin in the composition of Ciammaichella with the expectation of producing an adhesive composition which exhibits moisture resistance, chemical resistance, and inherent tackiness.  The REXtac 2730 in the composition of modified Ciammaichella would have read on the propylene based polymer recited in claims 5 and 6.  The REXtac 2730 would have been present in a range of amounts that renders obvious the range recited in claim 5.  While modified Ciammaichella is silent regarding the viscosity of REXtac 2730, REXtac LLC serves as evidence that REXtac 2730 has a Brookfield viscosity at 190 °C of 3,000 cps (i.e. 3,000 cP)(page 3 – under “Production Specifications”) which reads on the claimed viscosity. 

Claims 1, 3, 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al., US 2008/0076860 (“Ahmed”)(newly cited). Robinson is relied upon as an evidentiary reference for claims 1, 3, 8, 9, and 12-14. Wright et al., US 2013/0299731 (“Wright”)(newly cited) is relied upon as an evidentiary reference for claim 12. 
Regarding claim 1, Ahmed discloses a hot melt adhesive composition comprising a styrene block copolymer, a tackifying agent, a plasticizer oil, and a vegetable wax [abstract].  The styrene block copolymer is present in amounts of from 5 to 35 wt% [0034, 0035, 0041].  The tackifying agent and plasticizer oil are present in amounts of from about 10 to about 60 wt% [0051] and from about 5 to about 35 wt% [0054], respectively. The vegetable wax is present in amounts of from about 3w t% to about 30 wt% [0033].  The vegetable wax has a melting point of from about 130 to about 180 °F (i.e. from about 54.4 to about 82.2 °c)[0031].  
The range of amounts of styrene block copolymer, tackifying agent, plasticizing oil, and wax in the adhesive composition overlap, and therefore render obvious, the corresponding ranges of amounts recited in claim 1.  Regarding the congealing point of the wax component Robinson serves as evidence that the congealing point of a wax is an established temperature that is 2 to 3 degrees below the melting point (page 2 – under “Congealing/freezing point”).  As such, Ahmed reasonably teaches an adhesive composition comprising a wax having a congealing point ranging from about 51.4 to about 80.2 °C which reads on the congealing point range recited in claim 1.
Regarding claim 3, Ahmed does not teach or suggest that the adhesive composition is required to comprise any additional polymer components.  As such, Ahmed reasonably teaches or suggest a composition wherein the styrene block copolymer is the only polymer component.  It is noted that Ahmed teaches a styrene block copolymer content of from 5 to 35 wt% [0034, 0035, 0041 which renders obvious the claimed total polymer content.
Regarding claim 8, Ahmed teaches that the midblock of the styrene block copolymer component may be hydrogenated [0035, 0036].
Regarding claim 9, Ahmed teaches that the styrene block copolymer may be a styrene-isoprene-styrene block copolymer [0039].
Regarding claim 12, Ahmed teaches that the styrene block copolymer may be Kraton G 1652 [0040].  Wright serves as evidence that Kraton G 1726 has a melt flow rate of about 85 g/10 mins as measured at 230°C/2.16kg [0069].
Regarding claims 13 and 14,  Ahmed is silent regarding the elongation and maximum tensile stress of the composition. However, it is noted that the teachings of Ahmed encompasses adhesive compositions which are identical or substantially identical to the adhesive composition claimed and disclosed by Applicant in terms of the amount and species of styrene block copolymer, wax, and tackifying agent. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation the disclosure of Ahmed encompasses hot melt compositions which intrinsically exhibit the claimed elongation and maximum tensile stress properties (see MPEP 2112V).
	
Claims 1-3, 5, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minamide et al., US 2018/0223140 (“Minamide”)(newly cited) in view of the Sasolwax product information sheet published online at http://www.
sasolgermany.de/fileadmin/sasolwax_documents/Product_Information_Sheet_PW-MW.pdf and dated July 2016 (“Sasolwax”)(newly cited)(copy provided herewith).
Regarding claims 1, 6, and 15, Minamide discloses a thermoplastic resin composition which exhibits excellent adhesive properties (i.e. a hot melt adhesive) [abstract, 0010, 0032, 0200].  The composition comprises 100 weight parts of a hydrogenated block copolymer (A) and from 10 to 100 parts by weight (pbw) relative to copolymer (A) of a polypropylene-based resin (B) [abstract, claim 1].  Minamide teaches an example of the composition which comprises 50 pbw of a styrene/isoprene diblock copolymer, 50 pbw of a styrene/isoprene/styrene triblock copolymer, and 25 pbw of a polypropylene-based resin [0197, Table 1, Example 1].  Minamide additionally teaches adding from 0.1 to 300 pbw of a paraffin wax softening agent to the composition [0128, 0129, 0135].  The composition may optionally comprise a tackifying resin in amounts of from 1 to 100 pbw based on 100 weight parts of the hydrogenated block copolymer (A) [0127].
Minamide is silent regarding the congealing point of the paraffin wax softener.
Sasolwax discloses a series of paraffin waxes which impart excellent flexibility and softness to hot melt adhesives (page 1 – under “Sasolwax Paraffin Waxes”).  The paraffin waxes have a congealing point within the range of 54-66 °C (page 1 – under “Sasolwax Paraffin Waxes”).
Minamide and Sasolwax are both directed towards adhesive compositions comprising a paraffin wax as a softening agent.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 0.1 to 300 pbw of the paraffin waxes taught by Sasolwax into the composition of Example 1 of Minamide because Minamide teaches utilizing this amount of softening agent and because Sasolwax teaches that the disclosed paraffin waxes impart excellent flexibility and softness.  The styrene/isoprene/styrene block copolymer and paraffin wax in the resulting composition would have read on the claimed styrene block copolymer and wax.  The styrene block copolymer and wax would have been present in ranges of amounts which overlap or encompass, and therefore render obvious the ranges of amounts recited in claim 1.  The paraffin wax in the composition of modified Minamide would have had a congealing point which meets the congealing point limitation recited in claim 1.
Since Minamide teaches that the addition of a tackifying resin is optional the reference reasonably teaches a composition which is free of a tackifying resin.  Alternatively, as is noted above, Minamide teaches that the composition may comprise a tackifying resin in amounts of from 1 to 100 pbw based on 100 weight parts of the hydrogenated block copolymer (A) which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 2, Minamide does not teach or suggest that the disclosed composition is required to comprise a liquid plasticizer.  As such, Minamide reasonably teaches a composition which is free of liquid plasticizers as claimed.
Regarding claim 3, since Minamide teaches that the composition may comprise up to 300 pbw of paraffin wax [0129, 0135] the reference reasonably teaches composition wherein the total polymer content is less than 45 wt% which renders obvious the claimed range.
Regarding claim 5, the polypropylene-based resin taught by Minamide reads on the claimed propylene-based polymer.  As is noted above, Minamide teaches an example of the composition which comprises 50 pbw of a styrene/isoprene diblock copolymer, 50 pbw of a styrene/isoprene/styrene triblock copolymer, and 25 pbw of a polypropylene-based resin [0197, Table 1, Example 1]. As such, Minamide reasonably teaches an amount of the propylene-based resin which renders obvious the claimed range of amounts.
Regarding claims 8 and 9, Minamide teaches that the styrene/isoprene/styrene triblock copolymer (A2-1) of the disclosed composition (example 1) is hydrogenated [Table 1] which reads on the claimed styrene block copolymer.
Regarding claim 11, Minamide teaches that the incorporation of a tackifying resin is optional [0123].  As such, modified Minamide reasonably teaches embodiments which are free of a tackifying resin as claimed.
Regarding claims 13 and 14,  Minamide is silent regarding the elongation and maximum tensile stress of the composition. However, it is noted that the teachings of Minamide encompass compositions which are identical or substantially identical to the composition claimed and disclosed by Applicant in terms of the amount and species of styrene block copolymer, wax, and tackifying agent. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation the disclosure of Minamide encompasses hot melt compositions which intrinsically exhibit the claimed elongation and maximum tensile stress properties (see MPEP 2112V).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minamide in view of Sasolwax as applied to claims 1 and 5 above, and further in view of the Universal Selector website (“Universal Selector”)(previously cited).
Regarding claim 6, as is described above, modified Minamide teaches an adhesive composition which renders obvious the adhesive composition recited in claims 1 and 5. 
Modified Minamide is silent regarding the monomer composition and viscosity of the polypropylene-based resin (B).
Universal Selector discloses an amorphous butene-1/propylene copolymer sold under the tradename REXtac 2730 which is suitable for use in hot melt adhesive compositions and which provides inherent moisture resistance, chemical resistance, and inherent tackiness (page 1 – first paragraph).
Modified Minamide and Universal Selector are both directed towards hot melt adhesive composition comprising an amorphous polyolefin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the REXtac 2730 disclosed by Universal Selector as the polypropylene-based resin (B) in the composition of modified Minamide with the expectation of producing an adhesive composition which exhibits moisture resistance, chemical resistance, and inherent tackiness.  The REXtac 2730 in the composition of modified Minamide would have read on the propylene based polymer recited in claim 6.  While modified Minamide is silent regarding the viscosity of REXtac 2730, REXtac LLC serves as evidence that REXtac 2730 has a Brookfield viscosity at 190 °C of 3,000 cps (i.e. 3,000 cP)(page 3 – under “Production Specifications”) which reads on the claimed viscosity. 

Claims 1, 3, 7-9, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abba et al., US 2009/0264580 (“Abba”)(newly cited). Robinson is relied upon as an evidentiary reference for claims 1, 3, 7-9, 13-15 and 21.
Regarding claim 1 and 15, Abba discloses a hot melt adhesive composition comprising from about 10 to about 40 wt% of a styrene block copolymer, from about 15 to about 70 wt% of a first midblock tackifying resin, from about 5 to about 35 wt% of a plasticizer, and up to about 25 wt% of a wax [abstract, 0060-0065, 0082-0084].  The wax may be a paraffin wax having a melting point of from about 130 to 170° F (i.e. from about 54.4 to about 76.7 °C)[0087].  Robinson serves as evidence that the congealing point of a wax is an established temperature which is 2 to 3 degrees below the melting point (page 2 – under “Congealing/freezing point”).  As such, Abba reasonably teaches an adhesive composition comprising a wax having a congealing point ranging from about 51.4 to about 74.7 °C which overlaps, and therefore renders obvious, the congealing point range recited in claims 1 and 15. The ranges of amounts of styrene block copolymer, tackifying resin, plasticizer, and wax taught by Abba overlap, and therefore render obvious, the corresponding ranges of amounts recited in claims 1 and 15.
Regarding claim 3, the only polymeric components required to be present in the adhesive composition of Abba are the styrene block copolymer and first midblock tackifying resin.  As such, the composition may have a total polymer content of at least 25 wt% which renders obvious the claimed total polymer content.
Regarding claim 7, the paraffin wax taught by Abba reads on the claimed paraffin wax.
Regarding claims 8 and 9, the styrene block copolymer may be a styrene-ethylene-ethylene-styrene block copolymer (i.e. hydrogenated SIBS) which reads on the copolymer of claim 8 or a styrene-isoprene-styrene block copolymer as recited in claim 9 [0081].
Regarding claims 13 and 14, as is described above, Abba teaches a hot melt adhesive composition which anticipates the hot melt composition of claim 1. Abba is silent regarding the elongation and maximum tensile stress of the composition. However, it is noted that the teachings of Abba encompass hot melt compositions which are identical or substantially identical to the hot melt composition claimed and disclosed by Applicant in terms of the amount and species of styrene block copolymer, wax, and tackifying agent. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation the disclosure of Abba encompasses hot melt compositions which intrinsically exhibit the claimed elongation and maximum tensile stress properties (see MPEP 2112V).
Regarding claim 21, Abba teaches forming a sanitary napkin from the composition [abstract].

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gabrielli et al., US 2010/0274208 (“Gabrielli”)(newly cited) in view of Abba.
Regarding claim 16, Gabrielli discloses a sanitary napkin comprising an absorbent core which is attached to a topsheet and/or backsheet [abstract, 0031, 0032, Fig. 1].  Gabrielli teaches that the attachment may be performed via an adhesive [0032].
Gabrielli is silent regarding the composition of the adhesive.
Abba discloses a hot melt adhesive composition which is suitable for use in making sanitary napkins wherein the adhesive composition comprises from about 10 to about 40 wt% of a styrene block copolymer, from about 15 to about 70 wt% of a first midblock tackifying resin, from about 5 to about 35 wt% of a plasticizer, and up to about 25 wt% of a wax [abstract, 0054, 0060-0065, 0082-0084].  
The wax may be a paraffin wax having a melting point of from about 130 to 170° F (i.e. from about 54.4 to about 76.7 °C)[0087].  Robinson serves as evidence that the congealing point of a wax is an established temperature that is 2 to 3 degrees below the melting point (page 2 – under “Congealing/freezing point”).  As such, Abba reasonably teaches an adhesive composition comprising a wax having a congealing point ranging from about 51.4 to about 74.7 °C. The adhesive composition may be applied at low temperatures and shows good cohesion levels [0001].
Gabrielli and Abba are both directed towards sanitary napkins. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the sanitary napkin disclosed by Gabrielli by utilizing the adhesive taught by Abba to attach the absorbent core to the topsheet and/or backsheet because the adhesive was art recognized to be suitable for use in making sanitary napkins (see MPEP 2144.07) and to take advantage of the adhesive’s low application temperature property.  The adhesive in the sanitary napkin of modified Gabrielli would have comprised styrene block copolymer, wax, and tackifying agent in ranges of amounts which overlap, and therefore renders obvious, the corresponding ranges of amounts recited in claim 16.
Regarding claim 17, modified Gabrielli does not teach or suggest that the absorbent core of the disclosed sanitary napkin is required to comprise fluff.  On the contrary, Gabrielli teaches using tissue as an alternative to fluff [0061].
Regarding claim 18, the only polymeric components required to be present in the adhesive composition of Abba are the styrene block copolymer and first midblock tackifying resin.  As such, the composition may have a total polymer content of at least 25 wt% which renders obvious the claimed total polymer content.
Regarding claim 19, the paraffin wax taught by Abba reads on the claimed paraffin wax.
Regarding claim 20, the styrene block copolymer may be styrene-ethylene-ethylene-styrene block copolymer (i.e. hydrogenated SIBS) which reads on the copolymer of claim 8 or a styrene-isoprene-styrene block copolymer as recited in claim 9 [0081].

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, and 11-21 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to claims 1, 15, and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782